Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (50’).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 10, (and claims 12-19 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “an anchor . . . to engage with the body from an exterior of the formwork tray to thereby couple together the body thereto” as recited within lines 10-12 of claim 10. It is not clear as to what is being set forth by “to thereby couple together the body thereto.” It is not clear as to what is being coupled to what. It is not clear as to what “thereto” represents.
Claim 12, line 2, “the formwork” lacks antecedent basis within the claim. It is therefore, not clear as to what “the formwork” refers.
The language of claim 12, (and claim 14 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the first connector comprises a central beam and a pair of mounts, with the central beam extending across the interior of the formwork, and with each mount being configured to engage the internal reinforcement with a respective end portion of the body.” The 
Claim 16, lines 1-2, “the spacer” lacks antecedent basis within the claim. It is therefore, not clear as to what “the spacer” refers.
Claim 18, line 4, “the formwork” lacks antecedent basis within the claim. It is therefore, not clear as to what “the formwork” refers.
The language of claim 18, (and claim 19 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the anchor being adjustably couplable to the formwork tray via a retaining bolt via a retaining bolt extending through the base of the formwork tray from the exterior of the formwork.” The specification does not appear clear and complete as to how “the anchor [is] . . . adjustably couplable to the formwork tray via a retaining bolt.” The specification does not appear clear and complete as to how “a retaining bolt . . . [extends] through the base of the formwork tray.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampert 1,699,503.
As for claims 10 and 13, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Lampert discloses Figs. 1 and 2 for example, a formwork brace 11/12 comprising:
	a body 11/12 including a central portion 12 and a pair of arms 11 that extend away from opposing ends of the central portion, the body configured to substantially conform to and extend around an exterior of the formwork tray;
	a first connector 35 configured to extend across an interior of the formwork tray and to engage with each of the pair of arms to thereby tension the body around the tray; and
	an anchor 10 configured to interleave with the internal reinforcement structure within the formwork tray and to engage with the body from an exterior of the formwork tray to thereby couple together the body thereto, (anchor 10 extends through the central portion 12 of the body of the brace),
	wherein the formwork brace is configured such that, when concrete fills and cures within the cavity of the formwork tray to at least partially cover the internal reinforcement structure, the formwork tray, the internal reinforcement structure and the formwork brace are integrally combined. The brace of Lampert can and may be utilized 
As for claim 12, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the first connector comprises a central beam and a pair of mounts 36, 37, with the central beam extending across the interior of the formwork, and with each mount being configured to engage the internal reinforcement with a respective end portion of the body, (mounts 36, 37 are at respective end portions of the body 11/12). The brace of Lampert can and may be utilized as intended by the intended use language recited within lines 3-4 of claim 12. All reference and recitation of any “formwork tray” and “internal reinforcement” is merely a recitation of intended use or desired orientation.
As to claim 14, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the mounts of the first connector are configured to adjustably tension across the body, (as by 36/37). 
As to claim 15, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), At least on spacer, (central portion of 35), that extends inwardly from a respective arm of the body configured to locate the internal reinforcement structure within the cavity prior to the introduction of concrete. The brace of Lampert can and may be utilized as intended by the intended use language recited within lines 3-4 of claim 15. All reference and recitation of any “formwork tray” and “internal reinforcement” is merely a recitation of intended use or desired orientation.
claim 16, the spacer 5 is configured to directly engage with the internal reinforcement structure. The brace of Lampert can and may be utilized as intended by the intended use language recited within lines 2-3 of claim 16. All reference and recitation of any “formwork tray” and “internal reinforcement” is merely a recitation of intended use or desired orientation.
As to claim 17, the anchor is dimensioned to support the internal reinforcement structure at a predetermined distance from a base of the formwork tray, (as by lower extension of anchor 10). The brace of Lampert can and may be utilized as intended by the intended use language recited within lines 2-3 of claim 17, (e.g., lower extension of anchor 10 can space any reinforcement above it from a lower surface). All reference and recitation of any “formwork tray” and “internal reinforcement” is merely a recitation of intended use or desired orientation. 

Allowable Subject Matter
Claims 1, 3-7, 20 and 28-31 are allowed.

Response to Arguments
Applicant’s arguments, see Applicant’s arguments as at the middle of page 10 of the response, (arguments directed to language added at lines 14-17 within amended claim 1), filed January 04, 2022, with respect to the rejection of claim 1 over Lampert have been fully considered and are persuasive. The rejection of claim 1 over Lampert has been withdrawn. 
January 04, 2022, with respect to the rejection of claim 10, have been fully considered but they are not persuasive. As stated throughout the rejection claim s 10 and 12-19 are directed to a brace per se. As such Lamperts serves to read upon the structure defined within claims 10 and 12-17.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                     /MICHAEL SAFAVI/                                                                     Primary Examiner, Art Unit 3631                                                                                                                                   













MS
March 16, 2022